Judgment unanimously affirmed. Memorandum: Petitioner was not denied his right to a fair and impartial hearing. The record fails to establish that the interpreter provided to petitioner was inadequate. Additionally, the record reveals that petitioner was provided with the medical reports of the correction officers involved in the incident. We also reject the argument that petitioner was entitled to have the audiotape of the hearing reviewed by the superintendent as part of the administrative appeal. There is no regulatory mandate that the superintendent review a transcript or tape recording of the hearing (see, Matter of Melvin v Kelly, 126 AD2d 956, lv denied 69 NY2d 609) and, in any event, petitioner was afforded judicial review of the Hearing Officer’s determination (see, Matter of Melvin v Kelly, supra; Matter of Samuels v LeFevre, 120 AD2d 894). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—Article 78.) Present—Den-man, P. J., Green, Lawton, Fallon and Boehm, JJ.